Citation Nr: 0819173	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  04-21 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for testicular cancer, 
status post right radical orchiectomy with sterility.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1967 to November 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.

The case was referred for a VHA opinion in October 2007, and 
now again returns to the Board.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam, where he 
is presumed to have been exposed to herbicides.  

2.  Testicular cancer is not presumptively linked to 
herbicide exposure.  

3.  Resolving all doubt in the veteran's favor, testicular 
cancer status post right radical orchiectomy with sterility 
is related to the veteran's service.  


CONCLUSION OF LAW

Testicular cancer, status post right radical orchiectomy with 
sterility, was incurred in service.  38 U.S.C.A. §§ 1110, 
5103-5103A, 5107 (West 2002); 38 C.F.R.          §§ 3.102, 
3.159, 3.303 (2007). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the RO has a 
duty to notify and assist the veteran under 38 U.S.C.A. § 
5103 and 38 C.F.R. § 3.159.  As will be discussed below, the 
Board finds that service connection for testicular cancer, 
status post right radical orchiectomy with sterility, is 
warranted; therefore, a full discussion of whether VA met 
these duties is not needed.  Additionally, as the Board is 
granting the claim for service connection, the agency of 
original jurisdiction will be responsible for addressing any 
notice defect with respect to the rating and effective date 
elements when effectuating the award.  Therefore, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also 38 C.F.R. § 20.1102 (2007) (harmless error).

Presumptive Service Connection

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  In 
this case, the record reflects that the veteran served in the 
Republic of Vietnam during the relevant time period.  
Therefore, he is presumed to have been exposed to herbicides.

The Agent Orange Act of 1991 (in part) directed the Secretary 
of VA to enter into an agreement with the National Academy of 
Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure.  The 
Secretary's determination must be based on consideration of 
NAS reports and all other sound medical and scientific 
information and analysis available to the Secretary.  See 38 
U.S.C.A. § 1116 (b) and (c).  As a result of this ongoing 
research, certain diseases have been found to be associated 
with exposure to herbicide agents and will be presumed by VA 
to have been incurred in service even though there is no 
evidence of such disease during such period of service.  38 
C.F.R. §§ 3.307(a), 3.309(e).  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for testicular cancer.  See 
Notice, 72 Fed. Reg. 32395-32407 (2007).  It was specifically 
indicated that the National Academy of Sciences, after 
reviewing pertinent studies, did not feel that the evidence 
warranted altering its prior determination that there was 
inadequate or insufficient evidence of an association between 
exposure to herbicide agents and the subsequent development 
of testicular cancer.  See Notice, 67 Fed. Reg. 42604 (2002).  
Thus, it may not be presumed that the veteran's testicular 
cancer, status post right radical orchiectomy with sterility, 
is linked to herbicide exposure.  

A presumption also exists for certain chronic diseases that 
become manifest to a compensable degree within one year 
following active service.  38 C.F.R. §§ 3.307, 3.309.  
Malignant tumors do qualify as one of the enumerated chronic 
diseases.  38 C.F.R. § 3.307(a)(3); 38 C.F.R. § 3.309(a).  
However, the first diagnosis of the veteran's testicular 
cancer was in April 1977, almost ten years after his 
separation, and therefore was not manifest to a degree of ten 
percent or more within one year from his date of separation 
from service.  Accordingly, the Board finds no basis for 
granting service connection under this provision. 

Direct Service Connection

Although the evidence does not support a presumptive link 
between the veteran's testicular cancer and his active 
service, the United States Court of Appeals for the Federal 
Circuit has determined that an appellant is not precluded 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran's service medical records are negative for 
testicular complaints.  His separation examination makes no 
mention of cancer or testicular ailments.  Post-service 
medical evidence also makes no mention of treatment for 
cancer until April 1977, at which point embryonal cell 
carcinoma of the right testicle was diagnosed.  A right 
radical orchiectomy was performed, and there has been no 
evidence of recurrence of the veteran's cancer.  

In May 2003, the veteran's treating physician, Dr. C.L., 
indicated that the veteran's testicular cancer was the result 
of herbicide exposure during his Vietnam service.  In July 
2003, Dr. C.L. submitted the results of his research on a 
link between testicular cancer and herbicide exposure.  He 
presented a study conducted by an Australian medical team 
that "seems to indicate there is some association,"  
however, he did note that the low number of cases studied 
made it difficult to reach a solid conclusion.

In view of Dr. C.L.'s opinion and supporting research, the 
Board submitted the matter to the Veterans Health 
Administration (VHA) for the opinion of a specialist in 
oncology.  In January 2008, a response was received from Dr. 
L.M.S., chief of oncology at VA Western New York Healthcare 
System, who had reviewed the claims folder.  

On the question of whether the veteran's testicular cancer 
and subsequent right radical orchiectomy was related to his 
herbicide exposure, Dr. L.M.S. cited two references 
supporting a potential nexus between testicular cancer and 
herbicide exposure.  One of these studies showed that, out of 
33,000 studied pesticide applicators, the risk of testicular 
cancer was 2.48, a "significantly elevated risk" according 
to the study's authors.  A second study found that Navy 
veterans serving in the Republic of Vietnam had an increased 
risk of testicular cancer.  Based on these findings, the 
physician found that "it is as likely as not that the 
veteran's testicular cancer is etiologically related to his 
presumed in-service herbicide exposure."  

On review of the evidence, including the opinions of Drs. 
C.L. and L.M.S. and their supporting research, the Board 
finds that the evidence is at least in equipoise on the 
matter of direct service connection for testicular cancer, 
status post right radical orchiectomy with sterility.  The 
Board is also required to resolve all reasonable doubt in 
favor of the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102. Accordingly, service connection for testicular cancer, 
status post right radical orchiectomy with sterility, is 
granted.




ORDER

Entitlement to service connection for testicular cancer, 
status post right radical orchiectomy with sterility, is 
granted.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


